DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14, filed on November 24, 2020, are amended and claim 1-14 remain pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The meaning of the abbreviation “ESS” is not defined within the specification. The first instance of “ESS” in ¶1 of the applicant’s specification should be amended to recite “an energy storage system (ESS)”.  
Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Regarding claim 1, line 4 should be amended to recite “a state of charge (SOC) calculation unit”.  Appropriate correction is required.
Claims 2-8 are objected to for depending from an objected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 14 recite the limitation "the predetermined second reference value" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to either 1) Recite “a predetermined second reference value” or 2) Be amended to depend from claim 7 and 13, respectively, which recite “a predetermined second reference value”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kubota et al. US20130234672A1.
Regarding claim 1, Kubota discloses an energy storage system including a plurality of single batteries (C1-CN) – or battery cells – and a battery controller (500) – or a control unit - programmed to control the whole assembled battery system (Kubota; FIG. 1; ¶26). Battery controller (500) controls the switches (402) that controls the charging and discharging of the battery to adjust the capacity of the battery (Kubota; FIG. 1; ¶28). 
Kubota discloses an internal state detection means for detecting terminal voltages or SOC of the plurality of single batteries ( Kubota; claim 1), for example, a voltage detection section (501) for measuring voltage of each of the plurality of the batteries (C1, C2 . . .CN) (Kubota; FIG. 2; ¶31). 
Kubota discloses an abnormality determination section (506) – or a poor battery detection unit –  for determining whether the battery is in an abnormal state – or a defective state. The abnormal state is determined from the voltage data determined by the voltage detection section (501) (Kubota; Fig. 2; ¶38).  
Regarding claim 2, Kubota teaches a prediction section (507) that calculates a voltage difference between a minimum voltage and a maximum voltage of the voltage measured by the voltage detection section (501) (Kubota; FIG. 2; ¶39). 
Kubota teaches that the lowest voltage of the battery whose terminal voltage becomes the minimum value of the terminal voltages of the batteries. The terminal voltage is determined by the voltage detection section (501) (Kubota; ¶39). Thus, the voltage detection section (501) determines the voltage for each of the batteries along with the minimum voltage.
Kubota discloses performing a linear regression of the voltage difference over time. A correlation coefficient (R2) of the regression line is determined using the voltage difference over time. The voltage difference includes the voltage of the battery with the minimum terminal voltage (Kubota; FIG. 7; ¶51-52).
Kubota discloses that the abnormality detection section (506) determines an abnormality by determining whether the acquired abnormality criterion value, or the correlation coefficient, is greater than or equal to a predetermined threshold value (Kubota; ¶38 and 52).  The voltage difference becomes greater the lower the minimum terminal voltage becomes. Thus, when an abnormality is detected, the voltage difference has become greater than a threshold amount which is used to determine the regression line. 
Regarding claim 9, Kubota a system including a plurality of single batteries (C1-CN) – or battery cells – where an abnormality detection section determines an abnormal state using each of the single batteries (Kubota; ¶38).
Kubota discloses an internal state detection means for detecting terminal voltages or SOC of the plurality of single batteries ( Kubota; claim 1) and a voltage detection section (501) for measuring voltage of each of the plurality of the batteries (C1, C2 . . .CN) (Kubota; FIG. 2; ¶31). 
Kubota discloses an abnormality determination section (506) – or a poor battery detection unit –  for determining whether the battery is in an abnormal state – or a defective state. The abnormal state is determined from the voltage data determined by the voltage detection section (501) (Kubota; Fig. 2; ¶38).
Regarding claim 10, Kubota teaches a prediction section (507) that calculates a voltage difference between a minimum voltage and a maximum voltage of the voltage measured by the voltage detection section (501) (Kubota; FIG. 2; ¶39). 
Kubota teaches that the lowest voltage of the battery whose terminal voltage becomes the minimum value of the terminal voltages of the batteries. The terminal voltage is determined by the voltage detection section (501) (Kubota; ¶39). Thus, the voltage detection section (501) determines the voltage for each of the batteries along with the minimum voltage.
Kubota discloses performing a linear regression of the voltage difference over time. A correlation coefficient (R2) of the regression line is determined using the voltage difference over time. The voltage difference includes the voltage of the battery with the minimum terminal voltage (Kubota; FIG. 7; ¶51-52).
Kubota discloses that the abnormality detection section (506) determines an abnormality by determining whether the acquired abnormality criterion value, or the correlation coefficient, is greater than or equal to a predetermined threshold value (Kubota; ¶38 and 52).  The voltage difference becomes greater the lower the minimum terminal voltage becomes. Thus, when an abnormality is detected, the voltage difference has become greater than a threshold amount which is used to determine the regression line. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Zhang CN106329643A.
Regarding claim 3, Kubota discloses that the prediction section – or voltage difference value calculation unit – calculates the difference between the minimum voltage and the maximum voltage, or the minimum SOC and the maximum SOC, measured by the voltage detection section (Kubota; claim 1; ¶39).
Kubota is silent as to the calculation occurring when the SOC value calculated by the SOC calculation unit is equal to or less than a predetermined SOC value.
Zhang discloses at step 101, that when the state of charge of the battery is less than the preset state value, or a predetermined SOC value, the voltage value of each battery module is obtained (Zhang; FIG. 1; page 6, 7th full paragraph). In step 103, the voltage of each battery is determined and the difference is taken between the maximum voltage value and the minimum voltage value.
It would be obvious to a person of ordinary skill in the art to provide the charging of Zhang to the system of Kubota in order to improve the service life of the battery pack (Zhang; page 2, 3rd-4th paragraph).  
Regarding claim 4, Kubota discloses that abnormality determination section (506) determines whether the battery is in an abnormal state, or a state where use restrictions are required. This would include a minimum voltage of the battery. The abnormal state is determined using the terminal voltage of each of the batteries (Kubota; ¶38). When the difference between the minimum voltage and the maximum voltage measured by the voltage detection section is equal to or greater than a predetermined threshold value an abnormal state is determined (Kubota; ¶53). The difference being greater than the threshold indicates that the battery has the minimum voltage.
Regarding claim 5, Kubota discloses that the correlation value calculation unit calculates a correlation coefficient R2 – or value – by performing correlation calculation on voltage values (Kubota; FIG. 7; ¶51).  The battery having the minimum voltage, as part of the voltage difference, for the predetermined period of time is used when determining the regression line which is used to determine the correlation coefficient (Kubota; FIG. 7; ¶48, 52).
Kubota is silent as to calculating the correlation coefficient when the SOC value calculated by the SOC calculation unit is equal to or less than the predetermined SOC value.
Zhang discloses at step 101, that when the state of charge of the battery is less than the preset state value, or a predetermined SOC value, the voltage value of each battery module is obtained (Zhang; FIG. 1; page 6, 7th full paragraph). In step 103, the voltage of each battery is determined and the difference is taken between the maximum voltage value and the minimum voltage value.
It would be obvious to a person of ordinary skill in the art to provide voltage difference of Zhang to the system of Kubota in order to improve the service life of the battery pack (Zhang; page 2, 3rd-4th paragraph).
Regarding claim 7, Kubota discloses that  in the case that the voltage difference is sharply increasing – or the minimum voltage drops – the correlation coefficient R2 of the regression line becomes low and the error probabilities P becomes greater or equal to the predetermined threshold value, thus the minimum voltage battery is a defective battery (Kubota; FIG. 7; ¶70).
Regarding claim 11, Kubota discloses that the correlation value calculation unit calculates a correlation coefficient R2 – or value – by performing correlation calculation on voltage values (Kubota; FIG. 7; ¶51).  The battery having the minimum voltage, as part of the voltage difference, for the predetermined period of time is used when determining the regression line which is used to determine the correlation coefficient (Kubota; FIG. 7; ¶48, 52).
Kubota is silent as to calculating the correlation coefficient when the SOC value calculated by the SOC calculation unit is equal to or less than the predetermined SOC value.
Zhang discloses at step 101, that when the state of charge of the battery is less than the preset state value, or a predetermined SOC value, the voltage value of each battery module is obtained (Zhang; FIG. 1; page 6, 7th full paragraph). In step 103, the voltage of each battery is determined and the difference is taken between the maximum voltage value and the minimum voltage value.
It would be obvious to a person of ordinary skill in the art to provide voltage difference of Zhang to the system of Kubota in order to improve the service life of the battery pack (Zhang; page 2, 3rd-4th paragraph).
Regarding claim 13, Kubota discloses that  in the case that the voltage difference is sharply increasing – or the minimum voltage drops – the correlation coefficient R2 of the regression line becomes low and the error probabilities P becomes greater or equal to the predetermined threshold value, thus the minimum voltage battery is a defective battery (Kubota; FIG. 7; ¶70).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Zhang, and in further view of Yoshioka et al. US20180095137A1.
Regarding claim 6, Kubota discloses that a correlation coefficient R2 is determined using the cell with the minimum voltage and the cell with the maximum voltage. 
Kubota is silent as to calculating a second correlation value by performing correlation analysis on the voltage value of the detected battery cell having the minimum voltage and voltage values of remaining cells except for the detected minimum voltage battery cell that was used to calculate the first correlation coefficient.
Yoshioka discloses that if a battery bank has an abnormality, then a determination of the minimum cell voltage is determined. If the voltage is less than a low limit, then the monitoring unit executes the process of tripping the current circuit breaker (45) (Yoshioka; FIG. 5; ¶77). It is then determined whether the number of operating banks is sufficient. If so, the process is repeated of determining whether there is an abnormal battery bank without the disconnected energy bank (Yoshioka; FIG. 5; ¶79). 
By including the circuit breaker of Yoshioka to Kubota, once it is determined that one of the batteries is faulty, the battery is cut off from the system. A person of ordinary skill in the art would know to apply the elimination of a battery/battery cell of Yoshioka to the fault detection of Kubota in order to improve the accuracy of determination on an energy storage apparatus (Yoshioka; ¶6).
Regarding claim 12, Kubota discloses that a correlation coefficient R2 is determined using the cell with the minimum voltage and the cell with the maximum voltage. 
Kubota is silent as to calculating a second correlation value by performing correlation analysis on the voltage value of the detected battery cell having the minimum voltage and voltage values of remaining cells except for the detected minimum voltage battery cell that was used to calculate the first correlation coefficient.
Yoshioka discloses that if a battery bank has an abnormality, then a determination of the minimum cell voltage is determined. If the voltage is less than a low limit, then the monitoring unit executes the process of tripping the current circuit breaker (45) (Yoshioka; FIG. 5; ¶77). It is then determined whether the number of operating banks is sufficient. If so, the process is repeated of determining whether there is an abnormal battery bank without the disconnected energy bank (Yoshioka; FIG. 5; ¶79). 
By including the circuit breaker of Yoshioka to Kubota, once it is determined that one of the batteries is faulty, the battery is cut off from the system. A person of ordinary skill in the art would know to apply the elimination of a battery/battery cell of Yoshioka to the fault detection of Kubota in order to improve the accuracy of determination on an energy storage apparatus (Yoshioka; ¶6).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Zhang and Yoshioka, in further view of Schober et al. MBA Correlation Coefficients: Appropriate Use and Interpretation, Anesthesia & Analgesia: May 2018 - Volume 126 - Issue 5 - p 1763-1768
Regarding claim 8, Kubota discloses that  in the case that the voltage difference is sharply increasing – or the minimum voltage drops – the correlation coefficient R2 of the regression line becomes low and the error probabilities P becomes greater or equal to the predetermined threshold value, thus the minimum voltage battery is a defective battery (Kubota; FIG. 7; ¶70).
Kubota does not directly teach the calculated second correlation value is equal to or less than a predetermined third reference value.
Schober teaches using the Pearson’s technique to determine a correlation between two variables. In table 1, the correlation coefficient is interpreted to go from a negligible correlation to a very strong correlation. A moderate correlation has a correlation coefficient greater than 0.4 and a very strong correlation is less than 1 (Schober; page 1765; table 1).
A person of ordinary skill would know that a correlation value can be applied to the described table to determine whether the battery has a high likelihood to become a poor battery. Thus, the correlation value of Kubota can be applied to the interpretation of Schober in order to estimate the strength of the relationship (Schober; page 1763; first paragraph). 
Regarding claim 14, Kubota discloses that  in the case that the voltage difference is sharply increasing – or the minimum voltage drops – the correlation coefficient R2 of the regression line becomes low and the error probabilities P becomes greater or equal to the predetermined threshold value, thus the minimum voltage battery is a defective battery (Kubota; FIG. 7; ¶70).
Kubota does not directly teach the calculated second correlation value is equal to or less than a predetermined third reference value.
Schober teaches using the Pearson’s technique to determine a correlation between two variables. In table 1, the correlation coefficient is interpreted to go from a negligible correlation to a very strong correlation. A moderate correlation has a correlation coefficient greater than 0.4 and a very strong correlation is less than 1 (Schober; page 1765; table 1).
A person of ordinary skill would know that a correlation value can be applied to the described table to determine whether the battery has a high likelihood to become a poor battery. Thus, the correlation value of Kubota can be applied to the interpretation of Schober in order to estimate the strength of the relationship (Schober; page 1763; first paragraph).

Notice of References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kodama et al. US20180045785A1 discloses measuring the voltage difference between a plurality of cells.
Sakai et al US20020011822A1 discloses detecting a faulty cell from among a plurality of cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859